DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 1576695 filed on 04/01/2017.
Status of Claims
	Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of Species 3 (Figures 1Q) and Sub-Species A (Figures 1R-3) in the reply filed on 10/04/2021 is acknowledged.  The traversal is on the ground(s) that the final group of Sub-Species is moot in view of the applicant’s amendments.  This is found persuasive and the final requirement has been withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statement filed on 10/08/2021 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 12, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rendered indefinite because it is unclear where there is a cuboid volume defined by the sub units.  The elected embodiment shown in Figure 1Q, comprises a plurality of portions that could all be call sub-units.  It is unclear what faces and portions the applicant intends to define the claimed sub-unit, but none actually appear to be cuboid.  The faces are all triangles which are not stacked to form squares which form a complete cuboid shape.  They appear to partially form elongated rectangles that form partial shapes with volumes less than that of a cuboid.  Clear clarification of the subunit and cells is requested.
	Claim 4 is rendered indefinite because a node is generally accepted within the art as being a single point or location not a volume or shape.  By defining the node as having a shape and having node surfaces the node does not appear to qualify as a node anymore. 
	Claim 12 lacks antecedent basis for the phrase “the first direction structure” in line 2.

	Claim 17 is rendered indefinite by the requirement for the rhombic dodecahedron to comprise a plurality of struts extending from it with the volume.  It is unclear how and what portions the applicant is referring to as the struts.  Is the applicant defining the straight 2D edges of the rhombic dodecahedron or additional 3d structures as struts?  Additionally it is unclear how the struts extend from the shape “with the volume of that sub-unit cell.”  If they are with the volume then it appears the struts are part of the sub-unit, but if they are part of the sub-unit then how can they extend from it as well?  Specific illustration and clarification is required.
	Claims 19 and 20 are rendered indefinite because it is unclear how one can calculate the volumetric density of the implant.  The applicant has not defined any outer barrier or perimeter with respect to the lattice structure.  Therefore it is impossible to define the open or empty spaces of the structure. It appears that only the actual lattice structure itself has a definable volume.  Without knowing the overall volume of the space and the volume of the empty space it is impossible to determine an accurate density.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Hunt US 2014/0121776 A1.
Hunt discloses the same invention being a porous lattice structure comprising a plurality of repeating cell units and a plurality of sub unit cells.  Hunt discloses a plurality of implants with a variety of struts and repeating shapes.  Since the claims fail to specify what makes up or differentiates a sub unit the examiner is calling identifiable portions with connected struts the sub unit cells.  Specifically Hunt discloses sub units in Figure 3B that define a volume having a plurality of nodes connected by struts (dark lines and end points) and a plurality of rhombic openings (larger openings shown in Figures 4A-B).  The plurality of faces are defined as the outer rounded surfaces of each strut.

In regards to claim 3 and in view of the 112 rejection above, the volume of Hunt is considered to be as cuboid as the applicant’s elected embodiment.
In regards to claims 3-6, Figure 3B shows a pair of square bipyramids with at least 8 faces.
In regards to claims 7-10 and 18, the struts of Hunt inherently extend along strut directions which intersect at the corner vertices thereby defining vertices angles.  In regards to claim 10, the implant of Hunt can be loaded at any angle resulting in it being configured to be perpendicular to the vertex internal angle.  In regards to claims 13, this further enables a plurality of additional loading directions offset from the first direction. In regards to claim 18 the larger angles of the pyramids have angles ranging between 111 and 120 degrees.
In regards to claims 19 and 20, as explained in the 112 rejection above the density depends upon the outer perimeter or barrier identified.  Accordingly a theoretical volume can be identified such that the implant of Hunt results in a density of 30-38%.

Allowable Subject Matter
Claims 11, 14, 15, 16, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774